Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 21-27, 29-37 and 39-40 are currently pending in this application.
Claims 28 and 38 have been canceled.

Response to Amendments
The applicant amended independent claims 21 and 31 with features similar to “the reference view includes a first portion of the panoramic image, the reference view information configured for, after the panoramic image is obtained based on the plurality of images, allowing information on a direction toward the first portion to be displayed on a remaining portion of the panoramic image, different from the first portion of the panoramic image, when the remaining portion of the panoramic image is displayed”.

Terminal Disclaimer
The applicant filed a Terminal Disclaimer on June 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,685,465 has been reviewed and is approved.  The Terminal Disclaimer has been recorded.
The nonstatutory double patenting rejection of the instant application with US Patent: 10,685,465 has been withdrawn with the approval of the Terminal Disclaimer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-25 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (2016/0269717) in view of Sento (9,185,287; same as 2013/0033566; IDS) and Cho et al. (2015/0309310; IDS).

Regarding claim 21, Kato teaches an electronic device (e.g., The present disclosure generally relates to image processing and, more particularly, to an image processing apparatus, an image processing method, a recording medium, and to processing for synthesizing a plurality of images to generate a panoramic image for stereo viewing. Kato: [0002]), comprising: 
a plurality of cameras having different optical axis each other (e.g., The image capturing apparatus 110 has six pairs of stereo cameras. In each of the pairs, two image capturing units having the same optical system are arranged at a predetermined interval so that optical axes become in parallel as illustrated in FIG. 2. The stereo cameras face mutually different directions.  Kato: [0020] L.1-6 and Fig. 2; reproduced below for reference.

    PNG
    media_image1.png
    600
    517
    media_image1.png
    Greyscale

It can be seen the six pairs of stereo cameras have different optical axis from each other); and 
a processor (e.g., An image processing apparatus 100 has a central processing unit (CPU) 101, …, an image capturing interface (I/F) 109, and a system bus 111. Kato: [0018] L.1-6) configured to: 
obtain a plurality of images using the plurality of cameras (e.g., The image capturing I/F 109 is an image input interface, for example, such as 3G/HD-SDI or HDMI (registered trademark), and is used for connecting an image capturing apparatus 110 for acquiring digital image data by image capturing. Kato: [0019] L.19-23. The image capturing apparatus 110 has six pairs of stereo cameras. Kato: [0020] L.1.  The digital image data are obtained from the six pairs of stereo cameras), 
obtain a panoramic image based on the plurality of images (e.g., At step S405, the decision unit 305 decides seam positions of the respective images for a case where the respective images for left eye are combined to generate panoramic image data for left eye and a case where the respective images for right eye are combined to generate panoramic image data for right eye. Kato: [0026] L.1-6)
generate reference view information indicating a reference view (e.g., At step S502, the decision unit 305 decides a seam position at which the respective images for left eye are combined based on the overlapping area of a set of the images for left eye, which is derived at step S501. For deciding the seam, the decision unit 305 performs labeling as to a pixel of which image of the overlapping images to be kept at a time of stitching for all the pixels of the overlapping area. Kato: [0031] L.1-7.  The seam position is taken as the reference view information with which the overlapping images is determined), wherein the reference view includes a first portion of the panoramic image, the reference view information configured for, after the panoramic image is obtained based on the plurality of images, allowing information on a direction toward the first portion to be displayed on a remaining portion of the panoramic image, different from the first portion of the panoramic image, when the remaining portion of the panoramic image is displayed (e.g.,  FIG. 6 is a diagram illustrating a transfer of the seam position by taking the images I′l1, I′l2, I′r1 and I′r2 as an example. A curve 601 indicates a seam decided at step S502 when the images I′l1 and I′l2 are combined. The images I′r1 and I′r2 are images which are taken from a viewpoint toward the right by a predetermined distance from that of the images I′l1, I′l2, and therefore become images in which respective object images of the images I′l1 and I′l2 are shifted to the left. Thus, when the seam position decided for the images I′l1 and I′l2 is applied to a case of the images I′r1 and I′r2, the seam is formed at a position of an image of an object which is present rightward from that of the images I′l1 and I′l2, so that binocular rivalry is caused.  Kato: [0032] L.4-17.  See 1_1, 1_2 below), and 
wherein the reference view information is included into metadata associated with the panoramic image (e.g., a generation unit configured to synthesize the first image for left eye and the second image for left eye by using the first position to thereby generate a panoramic image for left eye and synthesize the first image for right eye and the second image for right eye by using the second position to thereby generate a panoramic image for right eye, in which the decision unit decides a first seam position of the first position and the second position, and then decides a second seam position based on the first seam position and a disparity amount of an object at the first seam position.  Kato: [0006] L.28-37), and the reference view information includes at least one of position information of the reference view in the panoramic image or direction information of the reference in the panoramic image (see 1_3 below).
While Kato does not explicitly teach, Sento teaches:
(1_1). generate reference view information indicating a reference view, wherein the reference view includes a first portion of the panoramic image, the reference view information configured for, after the panoramic image is obtained based on the plurality of images (see 1_2 below), allowing information on a direction toward the first portion to be displayed on a remaining portion of the panoramic image, different from the first portion of the panoramic image, when the remaining portion of the panoramic image is displayed (e.g., One embodiment of an apparatus includes a reference position receiving unit configured to receive intermediate or end panorama reference position information input by a user, and a control unit configured to control an imaging device to begin generating a plurality of images to be used to generate a panoramic image based on the intermediate or end panorama reference position information input by the user after the reference position receiving unit receives the intermediate or end panorama reference position information. Sento: Abstract. FIG. 9A illustrates the transition of the imaging apparatus 100 moving from the imaging operation start position 423 to the imaging operation end position 422. FIG. 9B shows an operation assisting screen 330 displayed during the movement of the imaging apparatus 100 from the imaging operation start position 423 to the imaging operation end position 422. In this way, after then imaging apparatus 100 has started the imaging operation from the imaging operation start position 423, the operation assisting screen 330 is displayed in accordance with the movement of the imaging apparatus 100 until the imaging apparatus 100 reaches the imaging operation end position 422. Sento: c.17 L.46-57 and Figs. 9A and 9B; reproduced below for reference.  
 
    PNG
    media_image2.png
    352
    499
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    399
    455
    media_image3.png
    Greyscale

The imaging end position 422 is taken as the first portion of the panoramic image.  The start position 423 is taken as a remaining portion of the panoramic image, which is different from the first portion of the panoramic image and the view at the starting position is taken as the reference view.  Fig. 9B shows an operation assisting screen with an arrow 334 and message display region 331 to facilitate the swing operation.  The arrow and message are taken as reference view information that provides the navigation information to the first portion of the panoramic image (reference view).  It is obvious that Fig. 9A shows half of the images acquired for the panoramic image, the other half is acquired by rotating the camera 100 in counter-clockwise from the staring position to end position, the seam position of stitching the images at the end position is taken as the seam position of Kato);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sento into the teaching of Kato so that the user is provided information of moving to the end position (with reference view).
While the combined teaching of Kato and Sento does not explicitly teach, Cho teaches:
 (1_2). after the panoramic image is obtained based on the plurality of images, allowing information on a direction toward the first portion to be displayed on a remaining portion of the panoramic image (e.g., The sensor unit 110 may detect a front direction of the HMD device 100.  In this case, the front direction of the HMD device 100 may correspond to a direction at which a gaze of a user wearing the HMD device 100 is facing.  More specifically, the front direction of the HMD device 100 is a direction which is changed based on a movement of the user wearing the HMD device 100 and may be determined on the basis of the HMD device 100.  In particular, the front direction of the HMD device 100 may correspond to a direction at which the user is looking while the user is wearing the HMD device 100.  Additionally, the HMD device 100 sets up a reference direction for the front direction of the HMD device 100 and may be then able to detect that the front direction of the HMD device 100 is changing.  As an example, the HMD device 100 may set up a direction at which the user is looking on timing that the user is wearing the HMD device 100 as the reference direction.  In this case, if the user wearing the HMD device 100 turns the user's head or moves, the HMD device 100 may detect a change of the front direction of the HMD device 100 based on the reference direction on the timing that the user is wearing the HMD device 100.  Cho: [0044]. Therefore, the sensor acquires the views (images) at different direction with respect to a reference direction.  FIG. 3 is a diagram for a region displayed according to a front direction of an HMD device among a surround video image according to one embodiment of the present specification. Cho: [0061]. If the front direction of the HMD device 100 corresponds to a first direction, the HMD device 100 may display a first region 320.  If the front direction of the HMD device 100 corresponds to a second direction, the HMD device 100 may display a second region 330. Cho: [0061]. More specifically, the HMD device 100 may display a part of a surround video image 310 based on the front direction of the HMD device 100.  In this case, as mentioned in the foregoing description, the HMD device 100 may detect the front direction of the HMD device 100 based on a reference direction.  Additionally, as an example, the reference direction may correspond to a front direction of a user on timing that the HMD device 100 displays the surround video image 310.  The HMD device 100 may detect that the front direction of the HMD device 100 corresponds to the first direction.  In this case, the HMD device 100 may display the first region 320 corresponding to the first direction among the surround video image 310.  As an example, the HMD device may set up the reference direction corresponding to the front direction of the user as the first direction when the HMD device 100 displays the surround video image 310.  In this case, the HMD device 100 may display the first region 320 corresponding to the first direction.  Subsequently, the HMD device 100 may detect that the front direction of the HMD device 100 changes from the reference direction to a second direction.  In this case, as an example, the second direction may correspond to a direction that the user turns the user's head to 90 degrees from the reference direction.  The HMD device 100 may display the second region 330 corresponding to the second direction.  In particular, the HMD device 100 may display a part of the surround video image 310 in response to the front direction of the HMD device 100.  Cho: [0062] and Fig. 3; reproduced below for reference.  

    PNG
    media_image4.png
    602
    458
    media_image4.png
    Greyscale

Therefore, Fig. 3 illustrates a surround video (panorama) with learnt directions such that when the user is viewing the image at a reference direction (surround video image 310), surround video image 320 corresponds to display of first region 320 in the first direction.  Thus, the surround video image 320 at the reference direction is taken as the reference view of Kato.  As the user turns 90 degrees in clockwise direction from the reference direction, the second region 330 corresponding to the second direction will be displayed),
(1_3). wherein the reference view information is included into metadata associated with the panoramic image, and the reference view information includes at least one of position information of the reference view in the panoramic image or direction information of the reference in the panoramic image (e.g., The operation assisting screen 330 displays the subject which is currently to be imaged displayed as an LV (Live Video) image, and a message display region 331, operation supporting images 332 and 333, and an arrow 334 superimposed on the LV image. The message display region 331 displays a message to the effect of performing a swing operation of the imaging apparatus 100 to the panorama image imaging operation end position. Sento: c.17 L.58-65.  The arrow 334 is an arrow for supporting user operations relating to the panorama image imaging operation (swing operation of the imaging apparatus 100).  That is to say, the user can perform the panorama image imaging operation by swinging the imaging apparatus 100 in the direction which the arrow 334 indicates.  Sento: c.17 L.65-67 and c.18 L.1-4. Therefore, in the case of Cho to change a direction of 90 degree to the reference direction to view a second region 330, a similar indication of arrow 334 of Sento facilitates the operations.  The arrow is taken as the metadata associated with the panoramic image).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cho into the combined teaching of Kato and Sento so that the system provides viewing information as association of views of a panorama with directions are obtained.

Regarding claim 22, the combined teaching of Kato, Sento and Cho teaches the electronic device of claim 21, wherein the reference view information is generated at each of time points of obtaining the plurality of images (e.g., the decision unit 305 performs labeling as to a pixel of which image of the overlapping images to be kept at a time of stitching for all the pixels of the overlapping area. Kato: [0031] L.5-7.  Therefore, the overlapping pixels are the positions where the adjacent images overlap one another.  It is well-known images are generated by scanning row by row of pixels at a time.  As the image are scanned, each pixel being scanned corresponds to a time point of T/M; where T is time to scan a row of M pixels.  Hence, when there are n overlapping pixels, n time points of adjacent images overlap one another.  The message 331 and arrow 334 are generated for each intermediate position (at each time points) from the starting position 423 to the end position 422.  Sento: Figs. 9A-B and 10A-B).

Regarding claim 23, the combined teaching of Kato, Sento and Cho teaches the electronic device of claim 22, wherein the processor is configured to: insert the reference view information into the information associated with the panoramic image based on the time points of obtaining the plurality of images (e.g., For deciding the seam, the decision unit 305 performs labeling as to a pixel of which image of the overlapping images to be kept at a time of stitching for all the pixels of the overlapping area. A label is decided by minimizing a value of a cost function (cost value) with a label of the overlapping area as a variable, and a boundary at which the decided label is switched is set as the seam position. Kato: [0031] L.4-11.  Note that, the seam here means a position, which serves as a reference of switching weighting of pixel values of two images, in the two images to be combined. Kato: [0026] L.6-8. The seam position is the reference view information that determines that overlapping area between the two adjacent images.  The pixels of the overlapping area are referred in time points due to scanning.  The seam position identifies an overlapping area where the pixel values are replaced (or inserted) with weighted pixel values of two images.  A message display region 331, operation supporting images 332 and 333, and an arrow 334 superimposed on the LV image. Sento: c.17 L.60-62).

Regarding claim 24, the combined teaching of Kato, Sento and Cho teaches the electronic device of claim 21, further comprising 
a sensor (e.g., the decision unit 305; Kato: [0031] L.1. This gyro sensor detects the angular acceleration of the imaging apparatus 100, whereby change in attitude of the imaging apparatus 100 is detected. Sento: c.9 L.6-9.  Therefore, the decision unit includes a sensor to decide the seam position at which the respective images for the left eye are combined based on the overlapping area of a set of the images for left eye. Kato: [0031] L.1-4), 
wherein the processor (e.g., An image processing apparatus 100 has a central processing unit (CPU) 101, …, an image capturing interface (I/F) 109, and a system bus 111. Kato: [0018] L.1-6) is configured to: 
identify, using the sensor, a direction where a first side surface of the electronic device faces when the plurality of images are obtained (e.g., in the event that the panorama image imaging mode has been set, the image processing unit 113 detects the amount of movement and the direction of movement between images adjacent on the temporal axis, for the images held in the image memory (not shown). The image processing unit 113 then outputs information relating to the amount of movement and the direction of movement (movement information) that has been detected to the image combining unit 120 and control unit 160. For example, the image processing unit 113 performs matching processing between the pixels making up the two adjacent images (i.e., matching processing to distinguish imaging regions of the same subject), and calculates the number of pixels for the movement between the images. Sento: c.7 L.62-67 and c.8 L.1-6. The attitude detecting unit 150 detects change in the imaging apparatus 100 by detecting acceleration, motion, tile, and the like of the imaging apparatus 100, and outputs attitude information relating to change in attitude that has been detected to the control unit 160. An example of the attitude detecting unit 150 which can be used is a gyro sensor. This gyro sensor detects the angular acceleration of the imaging apparatus 100, whereby change in attitude of the imaging apparatus 100 is detected. Note that an arrangement may be made where a sensor other than a gyro sensor (e.g., an acceleration sensor) is used to detect the acceleration, motion, tilt, and so forth of the imaging apparatus 100, so as to detect the attitude and the change thereof of the imaging apparatus 100.  Sento: c.9 L.1-9), and 
wherein the first portion of the panoramic image corresponds to the identified direction (e.g., At step S502, the decision unit 305 decides a seam position at which the respective images for left eye are combined based on the overlapping area of a set of the images for left eye, which is derived at step S501. For deciding the seam, the decision unit 305 performs labeling as to a pixel of which image of the overlapping images to be kept at a time of stitching for all the pixels of the overlapping area. Kato: [0031] L.1-7.  The seam position is taken as the reference view information with which the overlapping images is determined.  The two adjacent images (partial images of the stitched (panoramic) image) can be the left side or right side of the first partial image depending on the side where the stitching is performed. 9A illustrates the transition of the imaging apparatus 100 moving from the imaging operation start position 423 to the imaging operation end position 422. FIG. 9B shows an operation assisting screen 330 displayed during the movement of the imaging apparatus 100 from the imaging operation start position 423 to the imaging operation end position 422. In this way, after then imaging apparatus 100 has started the imaging operation from the imaging operation start position 423, the operation assisting screen 330 is displayed in accordance with the movement of the imaging apparatus 100 until the imaging apparatus 100 reaches the imaging operation end position 422. Sento: c.17 L.46-57 and Figs. 9A and 9B.  The message 331 and arrow 334 are generated for each intermediate position (at each time points) from the starting position 423 to the end position 422 to indicate if the end position is reached or not.  Sento: Figs. 9A-B and 10A-B),
wherein the plurality of images are to be obtained while the electronic device is moved in a movement direction that is different from the identified direction where the first side surface of the electronic device faces (e.g., In this way, after then imaging apparatus 100 has started the imaging operation from the imaging operation start position 423, the operation assisting screen 330 is displayed in accordance with the movement of the imaging apparatus 100 until the imaging apparatus 100 reaches the imaging operation end position 422. Sento: c.17 L.52-57 and Figs. 9A and 9B.  Therefore, imaging operations are performed until the end position 422 is reached.  Thus, the face of the imaging apparatus 100 (camera) is normal to the movement direction 425 (Fig. 9A) and the imaging operation stops when the face is in the same direction at the end position.  It would have been obvious to combine the teaching of Sento into the teaching of Kato so that the imaging operation is controlled easily with the attitude detecting unit (gyro sensor)).

Regarding claim 25, the combined teaching of Kato, Sento and Cho teaches the electronic device of claim 21, wherein the processor is configured to: generate the reference view information using information related to a first partial image of the panoramic image corresponding to an image obtained using a first camera among the plurality of cameras (e.g., The image capturing apparatus 110 has six pairs of stereo cameras. In each of the pairs, two image capturing units having the same optical system are arranged at a predetermined interval so that optical axes become in parallel as illustrated in FIG. 2. The stereo cameras face mutually different directions. The optical systems of the stereo cameras are all the same, and intervals between the respective stereo cameras are also the same. Image capturing units 201 to 206 correspond to left-eye viewpoints of the respective stereo cameras, and image capturing units 207 to 212 correspond to right-eye viewpoints of the respective stereo cameras.  Kato: [0020] L.1-11 and Fig. 2. For the left-eye viewpoints forming the left panoramic image, the image captured with unit 201 is taken as the first partial image.  It is obvious that when the user to stitching in clockwise (on the right side of first partial image) direction, the second partial image will be captured with unit 202 and the right side of the first partial image is stitched to the left side of the second partial image.  When the user to stitching in counter-clockwise (on the left side of first partial image) direction, the second partial image will be captured with unit 206 and the left side of the first partial image is stitched to the right side of the second partial image).

Regarding claims 31-35, the claims are non-transitory computer-readable medium claims of device claims 21-25 respectively.  The claims are similar in scope to claims 21-25 respectively and they are rejected under similar rationale as claims 21-25 respectively.
Kato further teaches that “Embodiment(s) of the disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s).” (Kato: [0046] L.1-16).

Claim(s) 26-27 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Sento and Cho as applied to claim 21 (31) and further in view of Seo et al. (2016/0050368).

Regarding claim 26, the combined teaching of Kato, Sento and Cho teaches the electronic device of claim 21, wherein the processor (e.g., the decision unit 305; Kato: [0026] L.1. The decision unit 305 is a unit of apparatus 100 which consists of a central processing unit (CPU) 101; Kato: [0018] L.1-2 and Fig. 3) is configured to: 
identify a first partial image of the panoramic image including a target object (e.g., The decision unit 305  converts each pixel of I′l2 into a coordinate system of I′l1 based on position and orientation information of the respective image capturing units input; Kato: [0030] L.7-10.  I’l1 and I’l2 are the first and second partial image of the panoramic image.  See 26_1 below), and 
generate the reference view information using information associated with the first partial image (e.g., the decision unit 305 decides seam positions of the respective images for a case where the respective images for left eye are combined to generate panoramic image data for left eye and a case where the respective images for right eye are combined to generate panoramic image data for right eye. Note that, the seam here means a position, which serves as a reference of switching weighting of pixel values of two images, in the two images to be combined. Processing carried out here will be described below in detail. The decision unit 305 outputs the seam positions which are decided here to a synthesizing unit 306. Kato: [0026]. At step S501, the decision unit 305 derives an overlapping area of images whose image capturing regions are mutually overlapped among the respective images for left eye. Described here is a method for computing an overlapping area between the images I′l1 and I′l2 which are respectively captured by the image capturing unit 201 and the image capturing unit 202. The decision unit 305  converts each pixel of I′l2 into a coordinate system of I′l1 based on position and orientation information of the respective image capturing units input from the orientation estimating unit 304 and disparity information of an object at each pixel. The decision unit 305 then sets an area in which the respective converted pixels of I′l2 overlap with I′l1 as an overlapping area, and stores a pixel position at a left end of the overlapping area and a pixel position at a right end of the overlapping area. The decision unit 305 performs such processing for all adjacent images for left eye. The decision unit 305 performs the similar processing also for the respective images for right eye. Kato: [0030].  The images captured by the image capturing units 201 and 202 are the first and second partial images 201 and 202 respectively).
While the combined teaching of Kato, Sento and Cho does not explicitly teach, Seo teaches:
(26_1). identify a first partial image of the panoramic image including a target object (e.g., FIG. 11 illustrates a plurality of key frames 1110, 1120, 1130 and 1140 selected in the detected panning section. The plurality of key frames 1110, 1120, 1130 and 1140 may be selected as frames having background image that overlap with one another in the panning section, and a panoramic video may be generated by performing an image processing process on the key frames 1110, 1120, 1130 and 1140.  Seo: [0110] and Fig. 11; reproduced below for reference. 

    PNG
    media_image5.png
    683
    574
    media_image5.png
    Greyscale

In detail, the controller 120 may separate a target object of the selected plurality of key frames 1110, 1120, 1130 and 1140 from the background images. Here, the target object may be a moving object having a preset variance or more, which is the airplane 1010. The controller 120 may extract a feature point of the background images from which the target object is separate and match the extracted feature points. Then the controller 120 may stitch and blend the plurality of background images using the matched feature point data and process an empty region from which the target object is removed using a hole filling scheme to generate a panoramic background image 1150. Seo: [0111] L.1-12);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo into the combined teaching of Kato, Sento and Cho so that a panoramic image of an object is obtained by stitching images obtained from key frames of different panning sections.

Regarding claim 27, the combined teaching of Kato, Sento and Cho teaches the electronic device of claim 21, wherein the processor is configured to: 
identify a first partial image of the panoramic image corresponding to a received input (e.g., The decision unit 305  converts each pixel of I′l2 into a coordinate system of I′l1 based on position and orientation information of the respective image capturing units input; Kato: [0030] L.7-10.  I’l1 and I’l2 are the first and second partial image of the panoramic image.  See 27_1 below), and 
generate the reference view information using information associated with the first partial image (e.g., the decision unit 305 decides seam positions of the respective images for a case where the respective images for left eye are combined to generate panoramic image data for left eye and a case where the respective images for right eye are combined to generate panoramic image data for right eye. Note that, the seam here means a position, which serves as a reference of switching weighting of pixel values of two images, in the two images to be combined. Processing carried out here will be described below in detail. The decision unit 305 outputs the seam positions which are decided here to a synthesizing unit 306. Kato: [0026]. At step S501, the decision unit 305 derives an overlapping area of images whose image capturing regions are mutually overlapped among the respective images for left eye. Described here is a method for computing an overlapping area between the images I′l1 and I′l2 which are respectively captured by the image capturing unit 201 and the image capturing unit 202. The decision unit 305  converts each pixel of I′l2 into a coordinate system of I′l1 based on position and orientation information of the respective image capturing units input from the orientation estimating unit 304 and disparity information of an object at each pixel. The decision unit 305 then sets an area in which the respective converted pixels of I′l2 overlap with I′l1 as an overlapping area, and stores a pixel position at a left end of the overlapping area and a pixel position at a right end of the overlapping area. The decision unit 305 performs such processing for all adjacent images for left eye. The decision unit 305 performs the similar processing also for the respective images for right eye. Kato: [0030].  The images captured by the image capturing units 201 and 202 are the first and second partial images 201 and 202 respectively).
While the combined teaching of Kato, Sento and Cho does not explicitly teach, Seo teaches:
(27_1). identify a first partial image of the panoramic image corresponding to a received input (e.g.,  As illustrated in FIG. 12, when the aforementioned processing is performed on a captured video to generate a panoramic video section, an indicator 1210 for displaying a panoramic video may be displayed during reproduction of the video. In this case, a user may touch the displayed indicator or select the indicator via manipulation of a remote controller to command reproduction of the panoramic video. In response to the command being input, when the panoramic video is reproduced or is generated during a portion of an entire reproduction section, the controller 120 may display a section (a panoramic video section) in which the panoramic video is generated, on a control bar or the like on a lower end of a screen. Thus, when a reproduction frame reaches a panoramic video section or the user selects the corresponding section through an interface such as a touch pane, a remote controller, and so on, a panoramic video 1250 is displayed. Seo: [0113] and Fig. 12; reproduced below for reference.

    PNG
    media_image6.png
    868
    582
    media_image6.png
    Greyscale

The indicator may be displayed to overlap with a video and may be changed in a size, shape, position, color, and so on according to a property of the panoramic video while being displayed. For example, the shape of the indicator may be displayed with the same ratio as an aspect ratio of the panoramic video.  Seo: [0114]);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo into the combined teaching of Kato, Sento and Cho so that the user can conveniently select from display screen a section (panoramic video section) in which the panoramic video is generated.

Regarding claims 36-37, the claims are non-transitory computer-readable medium claims of device claims 26-27 respectively.  The claims are similar in scope to claims 26-27 respectively and they are rejected under similar rationale as claims 26-27 respectively.

Claim(s) 29 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Sento and Cho as applied to claim(s) 21 (31) and further in view of van Hoff et al. (2015/0055937; IDS).

Regarding claim 29, the combined teaching of Kato, Sento and Cho teaches the electronic device of claim 21, wherein the panoramic image includes a left-eye panoramic image and a right-eye panoramic image (e.g., the decision unit 305 decides seam positions of the respective images for a case where the respective images for left eye are combined to generate panoramic image data for left eye and a case where the respective images for right eye are combined to generate panoramic image data for right eye.  Kato: [0026] L.1-6) for providing a virtual reality (VR) service (see 29_1 below).
While the combined teaching of Kato, Sento and Cho does not explicitly teach, Hoff teaches:
(29_1). the panoramic image includes a left-eye panoramic image and a right-eye panoramic image for providing a virtual reality (VR) service (e.g., receiving video 
data describing image frames from camera modules; receiving audio data from a microphone array; aggregating the stream of 3D video data including a stream of left panoramic images and a stream of right panoramic images; generating a stream of 3D audio data from the audio data; and generating virtual reality content that includes the stream of 3D video data and the stream of 3D audio data.  Hoff: [0005]. In some implementations, the aggregation system may construct a stereoscopic panorama using image frames from multiple views each in a different direction. For example, the camera array includes multiple camera modules arranged around all 360 degrees of a sphere. The camera modules each have a lens pointing in a different direction… The resulting left or right panoramic image for the particular time includes a spherical representation of the scene at the particular time. Hoff: [0031]. Also, as described below with reference to the video module 208, two stereoscopic panorama images may be generated for two eyes to provide a stereoscopic view of the entire scene. For example, a left panoramic image may be generated for the left eye viewing and a right panoramic image may be generated for the right eye viewing. An example panoramic image is illustrated in FIG. 6A.  Hoff: [0085]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hoff into the combined teaching of Kato, Sento and Cho so as to achieve the well-known and expected benefits of providing a system that would enhance a user’s experience in a virtual environment and allow the user to hear directional sounds from the environment which would help the user locate objects that may be obscured or just outside of the user's field of view (Hoff: [0023] L.7-14).

Regarding claim 39, the claim is a non-transitory computer-readable medium claim of device claim 29.  The claim is similar in scope to claim 29 and it is rejected under similar rationale as claim 29.

Claim(s) 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Sento and Cho as applied to claim(s) 21 (31) and further in view of Anderson (5,714,997; IDS).

Regarding claim 30, the combined teaching of Kato, Sento and Cho teaches the electronic device of claim 21, further comprising at least one microphone (see 30_1 below), 
wherein the processor (e.g., An image processing apparatus 100 has a central processing unit (CPU) 101, …, an image capturing interface (I/F) 109, and a system bus 111. Kato: [0018] L.1-6) is configured to: 
obtain voice information associated with each of the plurality of images through the at least one microphone (see 30_2 below), and 
generate voice information regarding the panoramic image corresponding to each of the plurality of images using the obtained voice information (see 30_3 below).
While the combined teaching of Kato, Sento and Cho does not explicitly teach, Anderson teaches:
(30_1). the electronic device … further comprising at least one microphone (e.g., FIG. 1 illustrates one example of a live-action event for which a virtual reality television ("VRTV") system may be employed to provide system viewers with a highly realistic experience of the event through a digital medium (i.e., a broadcasted or recorded version of the event).  Anderson: c.7 L.42-46. The live-action event is captured by a number of video cameras and microphones situated proximate to or within the live-action space.  Anderson: c.7 L.53-55);
(30_2). obtain voice information associated with each of the plurality of images through the at least one microphone (e.g., The live-action event is captured by a number of video cameras and microphones situated proximate to or within the live-action space.  Anderson: c.7 L.53-55);
(30_3). generate voice information regarding the panoramic image corresponding to each of the plurality of images using the obtained voice information (e.g., FIG. 37 illustrates, as an example, a block diagram of the audio rendering subsystem 308.  The audio rendering subsystem 308 simulates the sounds of a live action event that a viewer situated at the current virtual viewpoint would hear.  To do this, it uses digital signal processing to simulate (1) the time delay between the emanation of a sound at its source location and the arrival of the sound at the current virtual viewpoint, (2) the attenuation of the sound due to the distance between the source location and the current virtual viewpoint, (3) the frequency shift (i.e., Doppler shift) in the sound due to relative motion between the source location and the virtual viewpoint, (4) the acoustic effects of the viewer's head and outer ear, and (5) the superposition of multiple concurrent sound sources. Anderson: c.44 L.8-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Anderson into the combined teaching of Kato, Sento and Cho so that the use of 3D video and 3D video are combined to an immersive environment to enhance the user’s experience in a virtual environment.

Regarding claim 40, the claim is a non-transitory computer-readable medium claim of device claim 30.  The claim is similar in scope to claim 30 and it is rejected under similar rationale as claim 30.

Response to Arguments
Applicant’s argued filed on June 23, 2022 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above.
R1.	The applicant amended independent claims 21 and 31 with features similar to “the reference view includes a first portion of the panoramic image, the reference view information configured for, after the panoramic image is obtained based on the plurality of images, allowing information on a direction toward the first portion to be displayed on a remaining portion of the panoramic image, different from the first portion of the panoramic image, when the remaining portion of the panoramic image is displayed”.
The examiner applied the reference of Cho to teach the feature with views of a panorama is associated with directions of viewing with “The sensor unit 110 may detect a front direction of the HMD device 100.  In this case, the front direction of the HMD device 100 may correspond to a direction at which a gaze of a user wearing the HMD device 100 is facing.  More specifically, the front direction of the HMD device 100 is a direction which is changed based on a movement of the user wearing the HMD device 100 and may be determined on the basis of the HMD device 100.  In particular, the front direction of the HMD device 100 may correspond to a direction at which the user is looking while the user is wearing the HMD device 100.  Additionally, the HMD device 100 sets up a reference direction for the front direction of the HMD device 100 and may be then able to detect that the front direction of the HMD device 100 is changing.  As an example, the HMD device 100 may set up a direction at which the user is looking on timing that the user is wearing the HMD device 100 as the reference direction.  In this case, if the user wearing the HMD device 100 turns the user's head or moves, the HMD device 100 may detect a change of the front direction of the HMD device 100 based on the reference direction on the timing that the user is wearing the HMD device 100.” (Cho: [0044]) and “More specifically, the HMD device 100 may display a part of a surround video image 310 based on the front direction of the HMD device 100.  In this case, as mentioned in the foregoing description, the HMD device 100 may detect the front direction of the HMD device 100 based on a reference direction.  Additionally, as an example, the reference direction may correspond to a front direction of a user on timing that the HMD device 100 displays the surround video image 310.  The HMD device 100 may detect that the front direction of the HMD device 100 corresponds to the first direction.  In this case, the HMD device 100 may display the first region 320 corresponding to the first direction among the surround video image 310.  As an example, the HMD device may set up the reference direction corresponding to the front direction of the user as the first direction when the HMD device 100 displays the surround video image 310.  In this case, the HMD device 100 may display the first region 320 corresponding to the first direction.  Subsequently, the HMD device 100 may detect that the front direction of the HMD device 100 changes from the reference direction to a second direction.  In this case, as an example, the second direction may correspond to a direction that the user turns the user's head to 90 degrees from the reference direction.  The HMD device 100 may display the second region 330 corresponding to the second direction.  In particular, the HMD device 100 may display a part of the surround video image 310 in response to the front direction of the HMD device 100.” (Cho: [0062] and Fig. 3).  It is obvious the relation of views with directions (for example, views of 320 and 330 are 90 degree to one another; Cho: Fig. 3) are obtained after the panorama is created.
For details, please see the rejections to the independent claims above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Chen (2012/0075343; IDS) teaches that “Technical data 222 intended for direct or indirect presentation to the end user is stored in a data store (database).  The data may include text instructions, pre-recorded images, a list of Parts, metadata referencing 
locations or directions with respect to Parts, sound effects, image sequences, and any other form of data that are specific to the Parts and procedure being performed, and enable the downstream functional blocks to correctly render the graphical display content needed by the end user.” (Chen: [0057]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611